Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 1 of 13




                       Exhibit A
        Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 2 of 13




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                   Case No. 20-cv-03649-PBT
                       Plaintiff,

v.

JOSEPH T. MASRUD,

                     Defendant.


                             [PROPOSED] PROTECTIVE ORDER

       It appearing that discovery in the above-captioned action is likely to involve the

disclosure of confidential information, it is ORDERED as follows:

       1.       Any party to this litigation and any third-party shall have the right to designate

as “Confidential” and subject to this Order any information, document, or thing, or portion of

any document or thing: (a) that contains trade secrets, competitively sensitive technical,

marketing, financial, sales or other confidential business information, or (b) that contains private

or confidential personal information, or (c) that contains information received in confidence

from third parties, or (d) which the producing party otherwise believes in good faith to be

entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure and Local

Civil Rule 5.1.5. Any party to this litigation or any third party covered by this Order, who

produces or discloses any Confidential material, including without limitation any information,

document, thing, interrogatory answer, admission, pleading, or testimony, shall mark the same

with the foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER” (hereinafter “Confidential”).




                                                  1
        Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 3 of 13




       2.        Any party to this litigation and any third-party shall have the right to designate

as “Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or

portion of any document or thing that contains highly sensitive business or personal information,

the disclosure of which is highly likely to cause significant harm to an individual or to the

business or competitive position of the designating party. Any party to this litigation or any third

party who is covered by this Order, who produces or discloses any Attorneys’ Eyes Only

material, including without limitation any information, document, thing, interrogatory answer,

admission, pleading, or testimony, shall mark the same with the foregoing or similar legend:

“ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO

PROTECTIVE ORDER” (hereinafter “Attorneys’ Eyes Only”).

       3.        All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the restrictions

herein are removed either by written agreement of counsel for the parties, or by Order of the

Court. It is, however, understood that counsel for a party may give advice and opinions to his or

her client solely relating to the above-captioned action based on his or her evaluation of

Confidential material, provided that such advice and opinions shall not reveal the content of such

Confidential material except by prior written agreement of counsel for the parties, or by Order of

the Court.




                                                   2
        Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 4 of 13




       4.       Confidential material and the contents of Confidential material may be

disclosed only to the following individuals under the following conditions:

               a.        Outside counsel (including members, associates, and contracting

       attorneys of Outside Counsel’s firm) and relevant in-house counsel for the parties;

               b.        Outside experts or consultants retained by outside counsel for purposes

       of this action, provided they have signed a non-disclosure agreement in the form attached

       hereto as Exhibit A;

               c.        Secretarial, paralegal, clerical, duplicating, document storage, and data

       processing personnel retained by outside counsel and experts to assist in this litigation;

               d.        This Court, or any other Court exercising jurisdiction with respect to this

       litigation, any appellate court(s), court personnel, and qualified persons (including

       necessary clerical personnel) recording, taking or transcribing testimony or argument at

       any deposition, hearing, trial or appeal in this litigation;

               e.        Any person who authored or received the Confidential material sought to

       be disclosed to that person; or is mentioned, discussed or referred to in the material, but

       only as to the specific material in which such person is mentioned, discussed or referred

       to, provided that they have signed a non-disclosure agreement in the form attached hereto

       as Exhibit “A;”

               f.        A witness in the above-captioned case not otherwise authorized to view

       the Confidential material, provided that (i) the disclosure is made for the purpose of

       advancing the a party’s claims or defenses, and for no other purposes; (ii) counsel for the

       disclosing party endeavors in good faith to redact or handle the Confidential Information

       in such a manner as to disclose no more Confidential Information than is reasonably



                                                  3
        Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 5 of 13




       necessary in order to examine the witness; (iii) the witness is not permitted to retain the

       Confidential Information after the witness is examined regarding the Confidential

       Information; and (iv) the witness is explicitly informed that this Protective Order forbids

       him or her to disclose the Confidential Information except as permitted under this

       Protective Order and that he or she is subject to the Court’s jurisdiction for the purposes

       of enforcing this Protective Order. A deposition witness may review the entire deposition

       transcript and exhibits thereto in order to review and sign pursuant to Fed. R. Civ. P.

       30(e); however, the Producing Party may object to the deponent reviewing a Confidential

       deposition exhibit in connection with the review and sign. If such an objection is raised,

       any party may seek relief from the Court, and the disclosure may not be made until the

       Court rules or the Producing or Designating Party withdraws its objection;

               g.       Vendors retained by or for the parties to assist in preparing for pretrial

       discovery, trial and/or hearings including, but not limited to, court reporters, litigation

       support personnel, jury consultants, mock jurors or focus group members, individuals to

       prepare demonstrative and audiovisual aids for use in the courtroom or in depositions or

       mock jury sessions, as well as their staff, stenographic, and clerical employees whose

       duties and responsibilities require access to such materials; and

               h.       The parties. In the case of parties that are corporations or other business

       entities, “party” shall mean executives who are required to participate in decisions with

       reference to this lawsuit.

       5.       Confidential material shall be used only by individuals permitted access

to it under Paragraph 4. Confidential material, copies thereof, and the information

contained therein, shall not be disclosed in any manner to any other individual, until and



                                                 4
        Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 6 of 13




unless (a) outside counsel for the party asserting confidentiality waives the claim of

confidentiality, or (b) the Court orders such disclosure.

       6.        With respect to any depositions that involve a disclosure of Confidential

material of a party to this action, such party shall have until fourteen (14) days after receipt of

the deposition transcript within which to inform all other parties that portions of the transcript

are to be designated Confidential, which period may be extended by agreement of the parties.

No such deposition transcript shall be disclosed to any individual other than the individuals

described in Paragraph 4(a), (b), (c), (d) and (g) above and the deponent during these fourteen

(14) days, and no individual attending such a deposition shall disclose the contents of the

deposition to any individual other than those described in Paragraph 4(a), (b), (c), (d) and (f)

above during said fourteen (14) days. Upon being informed that certain portions of a

deposition are to be designated as Confidential, all parties shall immediately cause each copy

of the transcript in its custody or control to be appropriately marked and limit disclosure of

that transcript in accordance with Paragraphs 3 and 4.

       7.        Material produced and marked as Attorneys’ Eyes Only may be disclosed only

to individuals described in Paragraph 4(a)-(e) and (g) above and to such other persons as counsel

for the producing party agrees in advance or as Ordered by the Court.

               a.       Any party wishing to show a witness material produced and marked as

       Attorneys’ Eyes Only, in relation to Paragraph 4(f) above in preparation for that

       witness’s testimony at deposition, hearing, or trial, shall be required to request consent

       to show said material to the witness from the designating party. Should the parties

       disagree as to whether a witness can see materials produced and marked as Attorneys’

       Eyes Only, the parties shall first attempt to resolve their disagreement without Court


                                                   5
        Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 7 of 13




       intervention. However, if no resolution is reached, the requesting party may raise the

       dispute by way of motion to this Court, or through such form of communication (e.g.

       written letter or conference call) as otherwise authorized by the Court. The material that

       is the subject of the filing shall not be shown to any witness while the dispute is pending.

               b.      Any party wishing to use material produced and marked as Attorneys’

       Eyes Only, in relation to Paragraph 4(f) above during that witness’s testimony at

       deposition, hearing, or trial, shall be required to predesignate and give notice at least 24

       hours in advance of its intent to use said materials prior to using same. Absent the

       designating party’s consent or Court intervention, any material marked as Attorneys’

       Eyes Only cannot be shown to a testifying witness in relation to Paragrpah 4(f).

       8.       If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

               a.      Counsel for the objecting party shall serve on the designating party or

       third party a written objection to such designation, which shall describe with particularity

       the documents or information in question and shall state the grounds for objection.

       Counsel for the designating party or third party shall respond in writing to such objection

       within 14 days, and shall state with particularity the grounds for asserting that the

       document or information is Confidential or Attorneys’ Eyes Only. If no timely written

       response is made to the objection, the challenged designation will be deemed to be void.

       If the designating party or nonparty makes a timely response to such objection asserting

       the propriety of the designation, counsel shall then confer in good faith in an effort to

       resolve the dispute.



                                                 6
       Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 8 of 13




              b.       Any party that wishes to challenge the designation of any document,

      thing, or testimony under Federal Rule of Civil Procedure 26(c) may do so at any time by

      way of motion to this Court, or through such form of communication (e.g. written letter

      or conference call) as otherwise authorized by the Court. The designating party shall have

      the burden of justifying its designation. Before filing any such motion, however, the

      parties shall first attempt to resolve their disagreement without Court intervention. The

      document or information that is the subject of the filing shall be treated as originally

      designated pending resolution of the dispute.

       9.      All requests to seal documents filed with the Court shall comply with Local Civil

Rule 5.1.5 and 7.

       10.     If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.

       11.     To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of

whether the information, document or thing was so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the

specific information, document or thing disclosed or as to any other material or information

concerning the same or related subject matter. Such inadvertent or unintentional disclosure may

be rectified by notifying in writing counsel for all parties to whom the material was disclosed

that the material should have been designated Confidential within a reasonable time after

disclosure. Such notice shall constitute a designation of the information, document or thing as

Confidential under this Protective Order.



                                                7
       Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 9 of 13




       12.     When the inadvertent or mistaken disclosure of any information, document or

thing protected by privilege or work-product immunity is discovered by the producing party and

brought to the attention of the receiving party, the receiving party’s treatment of such material

shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or

mistaken disclosure of such information, document or thing shall not by itself constitute a waiver

by the producing party of any claims of privilege or work-product immunity. However, nothing

herein restricts the right of the receiving party to challenge the producing party’s claim of

privilege if appropriate within a reasonable time after receiving notice of the inadvertent or

mistaken disclosure.

       13.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on

a non-confidential basis, shall be deemed or considered to be Confidential material under this

Protective Order.

       14.     This Protective Order shall not deprive any party of its right to object to

discovery by any other party or on any otherwise permitted ground. This Protective Order

is being entered without prejudice to the right of any party to move the Court for

modification or for relief from any of its terms.

       15.     This Protective Order shall survive the termination of this action and shall

remain in full force and effect unless modified by an Order of this Court or by the written

stipulation of the parties filed with the Court.

       16.     Upon final conclusion of this litigation, if Confidential Information from a

producing party is stored or otherwise maintained electronically by the receiving party,



                                                    8
      Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 10 of 13




including but not limited to on an email system or server, an internal document storage

program, computer or external hard drive, disk, cloud storage, or other electronic media, the

receiving party shall take all reasonable steps to delete said Confidential Information to the

fullest extent technologically possible and, in any event, render it inaccessible by their

representatives, attorneys and staff involved in litigation of this action. Further, as to any

electronic versions of Confidential Information existing on backup storage media (including

but not limited to backup “tapes” and archived email programs), the parties agree that such

electronic copies shall be subject to and deleted pursuant to such receiving party’s and

counsel’s routine data backup and retention policies, and that the actual permanent deletion of

such Confidential Information may occur as such backup media is overwritten or otherwise as

part of document deletion procedures in the normal course of business. The receiving party

shall not in any event make any attempt to retrieve, restore, review, disseminate, or use the

Confidential Information stored on any such backup storage media for any purpose, and must

promptly take steps to delete or sequester such Confidential Information if a backup

containing such data is ever retrieved or restored for any purpose. This paragraph shall not

require the receiving party or his, her, or its counsel to destroy or return documents or

information containing, attaching, or constituting work product, nor shall this paragraph

require the destruction of documents filed with the Court or other tribunal for or in this action,

hearing or argument transcripts, deposition transcripts, trial transcripts, trial exhibits,

discovery requests and written responses, stipulations, or correspondence between counsel for

the parties in this litigation, which contain verbatim Confidential Information, set forth the

substance of such Confidential Information, or include any deposition testimony or documents

designated as Confidential Information, provided however, that the receiving party or his, her,



                                                 9
         Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 11 of 13




or its counsel who retains such documents or information shall maintain them consistent with

the provisions of paragraphs 3-5 above.

 By: s/ Steven J. Daroci                           By: /s/ Julianne Peck
 Eric E. Reed                                      Julianne Peck
 Steven J. Daroci                                  HomansPeck, LLC
 Fox Rothschild LLP                                1500 John F. Kennedy Blvd.
 2000 Market Street, 20th Floor                    2 Penn Center, Suite 520
 Philadelphia, PA 19103                            Philadelphia, PA 19102
 215-299-2000                                      215-419-7463
 Attorneys for Plaintiff Polysciences, Inc.        Attorneys for Defendant Joseph T. Masrud


PURSUANT TO STIPULATION, IT IS SO ORDERED.



Dated:




                                              10
       Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 12 of 13




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                  Case No. 20-cv-03649-PBT
                      Plaintiff,

v.

JOSEPH T. MASRUD,

                    Defendant.


                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

I,                                         , being duly sworn, state that:

       1.       My address is                                                                  .

       2.       My present employer is                                       and the address of

 my present employment is                                                             .

       3.       My present occupation or job description is                                    .

       4.       I have carefully read and understood the provisions of the Protective Order

 in this case signed by the Court, and I will comply with all provisions of the Protective

 Order.

       5.       I will hold in confidence and not disclose to anyone not qualified under the

 Protective Order any Confidential Material or any words, summaries, abstracts, or indices of

 Confidential Information disclosed to me.

       6.       I will limit use of Confidential Material disclosed to me solely for purpose of this

      action.

       7.       No later than the final conclusion of the case, I will destroy or return all

 Confidential Material and summaries, abstracts, and indices thereof which come into my
         Case 2:20-cv-03649-PBT Document 38-2 Filed 01/06/21 Page 13 of 13




possession, and documents or things which I have prepared relating thereto, to counsel for the

party for whom I was employed or retained.

     I declare under penalty of perjury that the foregoing is true and correct.




Dated:

                                                    [Name]




                                                2
